UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



   RALPH LEO DAIGLE,

                           Petitioner,

            v.                                                 Civil Action No. 10-1264 (HHK)
   JAMES A. KARNES,

                           Respondent.


                                   MEMORANDUM OPINION

       This matter is before the Court on initial consideration of petitioner’s pro se Amended

Petition for Emergency Writ of Habeas Corpus. The petition will be denied.

       Petitioner alleges that, “[o]n or about June 1, 2010, James Thomas McBride[’s] liberties

commenced to be restrained and is on going to this day[] by RESPONDENT, who is or

represents a ‘CORPORATION for Profit”, holding a natural man . . . against His will, over His

objection, and without His consent[.]” Pet. ¶ 2 (capitalization in original). Petitioner demands

Mr. McBride’s immediate release from custody. See id. at 4.

       “Three inter-related judicial doctrines – standing, mootness, and ripeness, ensure that

federal courts assert jurisdiction only over ‘Cases’ and ‘Controversies.’” Worth v. Jackson, 451

F.3d 854, 855 (D.C. Cir. 2006). A party has standing if his claims “spring from an ‘injury in

fact’ – an invasion of a legally protected interest that is ‘concrete and particularized,’ ‘actual or

imminent’ and ‘fairly traceable’ to the challenged act of the defendant, and likely to be redressed

by a favorable decision in the federal court.” Navegar, Inc. v. United States, 103 F.3d 994, 998


                                                  1
(D.C. Cir. 1997) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555 (1992)). “[T]he injury

alleged cannot be conjectural or hypothetical, remote, speculative, or abstract.” Nat’l Treasury

Employees Union v. United States, 101 F.3d 1423, 1427 (D.C. Cir. 1996) (internal citations and

quotation marks omitted). Here, petitioner articulates no legally protected interest of his own;

rather, he purports to bring this action on Mr. McBride’s behalf. Although he may represent

himself as a pro se litigant, petitioner is a lay person who is not qualified to appear in this Court

on behalf of another person. See 28 U.S.C. § 1654; Georgiades v. Martin-Trigona, 729 F.2d

831, 834 (D.C. Cir. 1984). Standing may be denied where, as here, this pro se litigant seeks to

assert the rights of a third party. See Navegar, Inc., 103 F.3d at 998.

       Even if petitioner had standing to bring this action, this Court cannot entertain a

challenge to the legality of Mr. McBride’s custody. Habeas actions are subject to jurisdictional

and statutory limitations. See Braden v. 30th Judicial Cir. Ct. of Ky., 410 U.S. 484 (1973). The

proper respondent in a habeas corpus action is the warden. Rumsfeld v. Padilla, 542 U.S. 426,

434-35 (2004); Blair-Bey v. Quick, 151 F.3d 1036, 1039 (D.C. Cir. 1998) (citing Chatman-Bey v.

Thornburgh, 864 F.2d 804, 810 (D.C. Cir. 1988)), who is identified as Sheriff Karnes of

Columbus, Ohio. “[A] district court may not entertain a habeas petition involving present

physical custody unless the respondent custodian is within its territorial jurisdiction.” Stokes v.

U.S. Parole Comm’n, 374 F.3d 1235, 1239 (D.C. Cir. 2004).

       An Order accompanies this Memorandum Opinion.



                                               HENRY H. KENNEDY, JR.
                                               United States District Judge
DATE: August 21, 2010


                                                  2